Haskins obtained a judgment against Gilmore in the Common Pleas Court; which was affirmed by the Court of Appeals. Gilmore is prosecuting error and appeal. The two proceedings were docketed in the Court of Appeals as two separate cases. Haskins is the owner of premises on North Water Street in Uhriehsville, adjoining the premises of Gilmore. In 1912 Gilmore constructed a porch on the front of his property which extended out over the sidewalk and was supported by iron posts at the curb. In 1917 the second story of the porch was inclosed with frames and glass windows. This action was begun in 1922, claiming damages for the obstruction of light, air and view and the invasion of privacy of Haskins’ premises. The verdict was for Haskins and injunction granted.
It is contended that the trial court erred in overruling the demurrer to the petition as the doctrine of ancient lights does not obtain in the United States and the matter of privacy was withdrawn by the Court from the consideration of the jury; that the Court erred in instructing the jury .that the plaintiffs were not as a matter of law estopped from asserting their rights; that the Court excluded all testimony as to the relative advantage and disadvantage to the parties that would result from the injunction; that it also erred by excluding evidence offered by the defendant tending to show that the. structure complained of lies entirely in front of the defendant’s property and odes not affect any legal or equitable rights of the plaintiff.
The questions involved in this case deal with the doctrine as to the easement of light and air on behalf of adjoining property; the doctrine as to the relative amount of damages and benefits in an injunction case and the principle of law that the owner of property abutting on a street or public highway owns such public highway in front of such premises and is ^entitled to the use of same for any purpose which shall not interfere with the right of the public in such street or highway.